             Case 1:21-cv-00475-LAK Document 54-4 Filed 02/11/21 Page 1 of 1




MAZON: A JEWISH
RESPONSE TO HUNGER, et al.
                                                                   1:21   00475   LAK

U.S. DEPARTMENT OF
HEALTH AND HUMAN
SERVICES, et al.


                         Alex J. Luchenitser




     District of Columbia and California



                            Alex J. Luchenitser
                      Americans United for Separation of Church & State
                    1310 L St. NW, Suite 200

                           Washington, DC 20005

                           tel: 202-466-7306 / fax: 202-466-3353


           Plaintiffs MAZON: A Jewish Response to Hunger, et al.
